          Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 1 of 35


                                         TechMark
                                                GREENSTEIN LAW.P C

                               Trademark And Intellectual Property Law
                                           Tel:(347)514-7717

Neil D. Greenstein                                                         TechMark®
Attorney At Law                                                            1751 Pinnacle Drive
Direct Tel: (571)206-4840                                                  Suite 1000
E-MaIL: NDG@TECHMARK.COM                      May 21, 2020                 Tysons, VA 22102

    VIA EMAIL- orcains@aol.com
    VIA FAX-408-365-1710
    CONFIRMATION COPY BY US MAIL


    Mr. James Heppes
    Professional Insurance Associates Inc.
   1100 Industrial Road,#3
   San Carlos, CA 94070


           Re:       Hurricane Electric LLC
                     Copyright Infringement Claims


   Dear Mr. Heppes:

           We represent Hurricane Electric LLC ("Hurricane" or "HE") in connection
   with copyright claims made by Attorney Kerry Culpepper on behalf of several
   plaintiffs. I understand that you are the insurance broker for Hurricane.
           We ask that you immediately notify and tender to all carriers with which
   Hurricane has had insurance during the last 3 years. Please be sure to notify all
   insurance carriers, including without limitation, CGL carriers, specialty carriers,
   media policy carriers, D&O carriers. Excess limit carriers, and Umbrella carriers.
         At present, I am only aware of the Package Policy from the Hanover
   Insurance Group, Policy No. ZHF H202007 00, with a policy period from 3/1/2020
   to3/l/2021.

         If you are aware of any other insurance agents or carries through which
   Hurricane secures insurance, please let me know immediately.
           While no lawsuit has yet been filed, I attach the following letters and emails
   which outlines the claims.

           1.        March 19, 2020 letter from Attorney Kerry Culpepper;
           2.        My email to Attorney Culpepper dated April 6, 2020;
     Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 2 of 35




      3.     My email to Attorney Cuipepper dated April 19, 2020;
      4.     Attorney Culpepper's letter dated May 1, 2020;

      5.     My letter to Attorney Cuipepper of May 15, 2020(misdated as June
15, 2020);
      6.     Attorney Culpepper's letter dated May 20, 2020.
      Please acknowledge receipt of this letter and confirm that all carriers have
been duly notified.
Thank you.



                                            Sincerely yours.




                                             Neil D. Greenstein
                                            Counsel for Hurricane Electric LLC


Cc: Hurricane Electric LLC
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 3 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 4 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 5 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 6 of 35




                     Exhibit "1"
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 7 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 8 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 9 of 35




                    Exhibit "2"
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 10 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 11 of 35
        Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 12 of 35


From:               notice@notices.copyrightmanagementservicesltd.com
To:                 copyright@he.net
Cc:                 ccbk@notices.copyrightmanagementservicesltd.com
Subject:            Notice of Claimed Infringement [Case No. 40559578682]
Date:               Friday, March 6, 2020 12:36:30 AM




-----BEGIN PGP SIGNED MESSAGE-----
Hash: SHA256

Notice of Claimed Infringement


Notice ID: 40559578682
Notice Date: 2020-03-06 10:36:30


Dear Sir or Madam:

This message is sent on behalf of Fallen Productions, Inc..

Under penalty of perjury, I assert that Copyright Management Services, Ltd. (CMS) is authorized to act on behalf of
the owner of the exclusive copyrights that are alleged to be infringed herein.

Fallen Productions, Inc. owns the copyrights to the movie Angel Has Fallen. The unauthorized download and
distribution of this file by your IP address constitutes copyright infringement.

Please see below details for the infringements:

Protocol: BITTORRENT
Infringed Work: Angel Has Fallen
Infringing FileName: Angel.Has.Fallen.2019.WEB-DL.x264-FGT
Infringing FileSize: 1236049106
Infringer's IP Address: 74.82.60.174
Infringer's Port: 54527
Initial Infringement Timestamp: 2020-02-08 16:00:25

And, you’re also creating a security risk on your computers, devices and networks when you download unauthorized
movies or allow others to do so from your Internet connection.

We respectfully ask that you stop infringing and redistributing Fallen Productions, Inc. copyright protected content,
and take the proper steps to secure your Internet so that others do not infringe and redistribute our content as well.

We have a good faith belief that use of the copyrighted material detailed above is not authorized by the copyright
owner, its agent, or the law. In addition, we have a good faith subjective belief that the use does not constitute fair
use. The information in this notice is accurate and we state, under penalty of perjury, that we are authorized to act on
behalf of the owner of the copyright that is allegedly infringed. This letter is not a complete statement of Fallen
Productions, Inc.’s rights in connection with this matter, and nothing contained herein constitutes an express or
implied wavier of any rights or remedies of Fallen Productions, Inc. in connection with this matter, all of which are
expressly reserved.

We appreciate your assistance and thank you for your cooperation in this matter.

Respectfully,

Catherine Hyde




                                                  Exhibit "3"
       Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 13 of 35


Copyright Management Services Ltd.
notice@notices.copyrightmanagementservicesltd.com
Address:
43 Berkeley Square
London W1J 5AP
United Kingdom




<?xml version="1.0" encoding="UTF-8"?>
<Infringement>
        <Case>
                <ID>40559578682</ID>
        </Case>
        <Complainant>
                <Entity>Fallen Productions, Inc.</Entity>
                <Contact>Catherine Hyde</Contact>
                <Address>43 Berkeley Square London W1J 5AP United Kingdom</Address>
                <Email>notice@notices.copyrightmanagementservicesltd.com</Email>

        </Complainant>
        <Service_Provider>
                <Entity>Hurricane Electric</Entity>
                <Address>907-651 Nootka Way, Port Moody, BC V3H 0A1, CA</Address>
                <Phone>+1-604-724-9612</Phone>
                <Email>copyright@he.net</Email>
        </Service_Provider>
        <Source>
                <TimeStamp>2020-02-08T16:00:25Z</TimeStamp>
                <IP_Address>74.82.60.174</IP_Address>
                <Port>54527</Port>
                <Type>BitTorrent</Type>
        </Source>
        <Content>
                <Item>
                        <Title>Angel Has Fallen</Title>
                        <FileName>Angel.Has.Fallen.2019.WEB-DL.x264-FGT</FileName>
                        <FileSize>1236049106</FileSize>
                        <Type>Movie</Type>
                        <Hash Type="SHA1">DFCBE824F95FDE2C814953240BD598B7ADF8DB66</Hash>
                </Item>
        </Content>
</Infringement>
-----BEGIN PGP SIGNATURE-----
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      Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 14 of 35


=elxY
-----END PGP SIGNATURE-----
             Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 15 of 35


Neil D. Greenstein

From:           Neil D. Greenstein <ndg@techmark.com>
Sent:           Monday, April 6, 2020 8:42 PM
To:             'kculpepper@culpepperip.com'
Cc:             'Angel Riordan'
Subject:        Hurricane Electric -- Copyright Infringement Claim -- Your Ref: 19-cv-169-LKE-KJM



Kerry:

This email follows up on our telephone introduction a short time ago. Thank you for calling
me back.

Our firm has been retained to represent Hurricane Electric LLC in connection with the dispute
raised in your letter of March 19, 2020. Please direct all further correspondence in this
matter to our firm.

As I’m sure you can appreciate, claimants typically seek information from internet providers
and appropriate information is often provided as the provider has no interest and is, indeed,
protected under the law. It appears from your letter that you are seeking something outside
of the typical request and this matter has been referred to our firm.

I understand that my client has sent you a number of emails as well as various documents. As
I’m sure you know, the San Francisco Bay area is one of the nation’s COVID‐19 hotspots and
my client has limited access to its files relating to prior communications with you. As such, I
ask that you provide me with a complete set of the communications and documents so that
we are able to discuss this matter on an equal footing rather than waiting until after litigation
is filed against my client. I understand that there was also some discussion of a declaration
from my client and I would ask for all drafts that were sent to him and any revisions and
executions that he sent to you. Obviously, after litigation we can obtain the emails and
documents in discovery. My goal is to see if a non‐litigation resolution can be reached
particularly since my client has no interest in the dispute between your clients and the alleged
infringers.

As I promised in our call, I am providing a secure link for you to upload any documents that my
client may have sent to you ‐‐ https://lawinmotion.dscloud.biz:5101/sharing/KxYkjmon6 I
provided the upload password to you in our call, but if you need it again, let me know.

If you are sending materials or copies of email to me by email, please copy my colleague,
Angel, on amr@techmark.com

                                                      1
                     Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 16 of 35

Once we receive the documents from you and whatever else our client has, we can prepare an
appropriate response and see if a resolution can be reached.

I envy you on the Big Island in that, even though one of my friends tested positive (but has
since been cleared by the Health Department) on the Big Island for COVID‐19, I understand
that there have been no COVID‐19 hospitalizations on the Big Island. Governor Ige has clearly
been taking the right actions to stem spread of the novel virus.

I look forward to hearing from you.

Stay safe and healthy.

Regards,

‐‐Neil

P.S. You asked if 571‐206‐4840 was my personal line or an office line. This number is my
direct dial line – it is a VoIP line that rings both my office desk phone and my cell phone ‐‐ and
is the best number to reach me. The main number in my signature block, after you choose my
name in the auto‐attendant, rings only my office desk phone.
------------------------------------------------
Neil D. Greenstein
TechMark®
Attorneys-at-Law
Direct: (571) 206-4840
Main: (347) 514-7717
Email: ndg@techmark.com

TechMark Greenstein Law, P.C.
1751 Pinnacle Drive, Suite 1000
Tysons, VA 22102

Phone Listing: www.lawinmotion.com

Law In Motion®
 No trees were killed in the sending of this message.
This email was produced with the highest quality bytes and Grade‐A electrons; why degrade it by printing it on an
obsolete medium like paper?
========================================================================================
This e-mail message is the property of, and © 2020 TechMark Greenstein Law, P.C. It is for the sole use of the intended recipient(s)
and may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited.
If you are not the intended recipient, please contact sender by reply e-mail and destroy all copies of the original message.
Federal tax regulations require us to notify you that any tax advice in this electronic message was not intended or written to be used,
and cannot be used, for the purpose of avoiding penalties.




                                                                     2
                     Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 17 of 35


Neil D. Greenstein

From:                       Neil D. Greenstein <ndg@techmark.com>
Sent:                       Sunday, April 19, 2020 8:00 PM
To:                         'kculpepper@culpepperip.com'
Cc:                         'Angel Riordan'
Subject:                    RE: Hurricane Electric -- Copyright Infringement Claim -- Your Ref: 19-cv-169-LKE-KJM



Kerry:

I trust you are staying well. I see that there was a spike of 17 COVID-19 cases in Kona
yesterday. It appears that the outbreak was tied to a McDonald’s restaurant only a few
blocks from your office.
https://www.hawaiinewsnow.com/2020/04/18/kona‐cluster‐coronavirus‐grows‐with‐people‐now‐infected/

Thank you very much for upload the documents consisting of 41 pages.

In our initial review of the materials from you and our client, we note that you have
expressly stated that there are some people that you do not represent. While we can
certainly review and discuss the matters on which you are engaged counsel, it would
be inappropriate for us to provide information relating to third parties. Moreover, such
discussion of third parties may well violate that customer’s rights of privacy and/or
violate contract terms.

Please identify the clients you represent and the IP address on which your clients’
rights have allegedly been infringed. We can then address those claims.

Thank you.

--Neil

------------------------------------------------
Neil D. Greenstein
TechMark®
Attorneys-at-Law
Direct: (571) 206-4840
Main: (347) 514-7717
Email: ndg@techmark.com

TechMark Greenstein Law, P.C.
1751 Pinnacle Drive, Suite 1000
Tysons, VA 22102

Phone Listing: www.lawinmotion.com

Law In Motion®
 No trees were killed in the sending of this message.
                                                                  1
                  Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 18 of 35

This email was produced with the highest quality bytes and Grade‐A electrons; why degrade it by printing it on an
obsolete medium like paper?
========================================================================================
This e-mail message is the property of, and © 2020 TechMark Greenstein Law, P.C. It is for the sole use of the intended recipient(s)
and may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited.
If you are not the intended recipient, please contact sender by reply e-mail and destroy all copies of the original message.
Federal tax regulations require us to notify you that any tax advice in this electronic message was not intended or written to be used,
and cannot be used, for the purpose of avoiding penalties.


From: Neil D. Greenstein <ndg@techmark.com>
Sent: Monday, April 6, 2020 8:42 PM
To: 'kculpepper@culpepperip.com' <kculpepper@culpepperip.com>
Cc: 'Angel Riordan' <amr@techmark.com>
Subject: Hurricane Electric ‐‐ Copyright Infringement Claim ‐‐ Your Ref: 19‐cv‐169‐LKE‐KJM

Kerry:

This email follows up on our telephone introduction a short time ago. Thank you for calling
me back.

Our firm has been retained to represent Hurricane Electric LLC in connection with the dispute
raised in your letter of March 19, 2020. Please direct all further correspondence in this
matter to our firm.

As I’m sure you can appreciate, claimants typically seek information from internet providers
and appropriate information is often provided as the provider has no interest and is, indeed,
protected under the law. It appears from your letter that you are seeking something outside
of the typical request and this matter has been referred to our firm.

I understand that my client has sent you a number of emails as well as various documents. As
I’m sure you know, the San Francisco Bay area is one of the nation’s COVID‐19 hotspots and
my client has limited access to its files relating to prior communications with you. As such, I
ask that you provide me with a complete set of the communications and documents so that
we are able to discuss this matter on an equal footing rather than waiting until after litigation
is filed against my client. I understand that there was also some discussion of a declaration
from my client and I would ask for all drafts that were sent to him and any revisions and
executions that he sent to you. Obviously, after litigation we can obtain the emails and
documents in discovery. My goal is to see if a non‐litigation resolution can be reached
particularly since my client has no interest in the dispute between your clients and the alleged
infringers.

As I promised in our call, I am providing a secure link for you to upload any documents that my
client may have sent to you ‐‐ https://lawinmotion.dscloud.biz:5101/sharing/KxYkjmon6 I
provided the upload password to you in our call, but if you need it again, let me know.

                                                                     2
                     Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 19 of 35

If you are sending materials or copies of email to me by email, please copy my colleague,
Angel, on amr@techmark.com

Once we receive the documents from you and whatever else our client has, we can prepare an
appropriate response and see if a resolution can be reached.

I envy you on the Big Island in that, even though one of my friends tested positive (but has
since been cleared by the Health Department) on the Big Island for COVID‐19, I understand
that there have been no COVID‐19 hospitalizations on the Big Island. Governor Ige has clearly
been taking the right actions to stem spread of the novel virus.

I look forward to hearing from you.

Stay safe and healthy.

Regards,

‐‐Neil

P.S. You asked if 571‐206‐4840 was my personal line or an office line. This number is my
direct dial line – it is a VoIP line that rings both my office desk phone and my cell phone ‐‐ and
is the best number to reach me. The main number in my signature block, after you choose my
name in the auto‐attendant, rings only my office desk phone.
------------------------------------------------
Neil D. Greenstein
TechMark®
Attorneys-at-Law
Direct: (571) 206-4840
Main: (347) 514-7717
Email: ndg@techmark.com

TechMark Greenstein Law, P.C.
1751 Pinnacle Drive, Suite 1000
Tysons, VA 22102

Phone Listing: www.lawinmotion.com

Law In Motion®
 No trees were killed in the sending of this message.
This email was produced with the highest quality bytes and Grade‐A electrons; why degrade it by printing it on an
obsolete medium like paper?
========================================================================================
This e-mail message is the property of, and © 2020 TechMark Greenstein Law, P.C. It is for the sole use of the intended recipient(s)
and may contain confidential and/or privileged information. Any unauthorized review, use, disclosure or distribution is strictly prohibited.
If you are not the intended recipient, please contact sender by reply e-mail and destroy all copies of the original message.
Federal tax regulations require us to notify you that any tax advice in this electronic message was not intended or written to be used,
and cannot be used, for the purpose of avoiding penalties.

                                                                     3
                        Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 20 of 35

                                                       CULPEPPER IP, LLLC
                                                               ATTORNEY AT LAW
                                                          75-170 Hualalai Road, Suite B204
KERRY S. CULPEPPER *                                          Kailua-Kona, Hawaii 96740

                                                                TEL: (808) 464-4047
* ADMITTED TO PRACTICE IN VIRGINIA, HAWAI’I                     FAX: (202) 204-5181
 AND BEFORE THE USPTO
                                                               www.culpepperip.com
                                                                      ____________

                                                          PATENTS, TRADEMARKS & COPYRIGHTS

                                                  Via E-mail Only<ndg@techmark.com>


            May 1, 2020


            Neil D. Greenstein
            TechMark Greenstein Law, P.C.
            1751 Pinnacle Drive, Suite 1000
            Tysons, VA 22102


            Re: Cease and Desist of Direct Copyright Infringement, Contributory Copyright Infringement at
            Hurricane Electric Subscriber IP addresses
            My Reference and Case Number: 19-cv-169-LEK-KJM (District of Hawaii)


            Dear Mr. Greenstein,
                    I am writing in reply to your email of 4/19/2020 in which you requested that I “…identify
            the clients [I] represent and the IP address on which [my] clients’ rights have allegedly been
            infringed.”
                    At least the following motion pictures of my clients were confirmed infringed at HE IP
            addresses as of March 18, 2020.


                           NO.                     OWNER                  MOTION PICTURE

                              1               Millennium Funding,        Mechanic: Resurrection
                                                      Inc.
                              2                    Bodyguard                 The Hitman’s
                                                Productions, Inc.             Bodyguard
                              3               UN4 Productions, Inc.       Boyka: Undisputed IV
                              4                    Homefront                         Homefront
                                               Productions, Inc./
                                                  Millennium
                              5               Dallas Buyers Club,           Dallas Buyers Club
                                                      LLC
                              6               Glacier Films 1, LLC             American Heist
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 21 of 35
Page 2
  7          Criminal Productions,            Criminal
                      Inc.
  8           Clear Skies Nevada,             Good Kill
                 LLC/Voltage
  9         Cook Productions, LLC            Mr. Church
  10         WWE Studios Finance             Eliminators
                   Corp
  11           Hunter Killer                Hunter Killer
              Productions, Inc.
  12
             LHF Productions, Inc.       London Has Fallen

             Rambo V Productions,
  13                                    Rambo V: Last Blood
                    Inc.

  14        Fallen Productions, Inc.      Angel Has Fallen

  15
                                          Extremely Wicked
             Wicked Nevada, LLC
                                       Shockingly Evil and Vile
  16
              MON, LLC/ Voltage            Welcome Home

             211 Productions, Inc./
  17                                             211
                  Millennium
  18
               TBV Productions,
                                            I Feel Pretty
                 LLC/Voltage

             CELL Film Holdings,
  19                                            Cell
                    LLC

             Fathers & Daughters
  20                                   Fathers and Daughters
             Nevada, LLC/Voltage

                                        Once Upon a Time in
  21            Venice PI, LLC
                                              Venice

             I am Wrath Production,
  22                                         I Am Wrath
                      Inc.

  29          HB Productions, Inc.             Hellboy


  31           Headhunter, LLC             A Family Man
       Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 22 of 35
       Page 3

                             POW Nevada,
             34                                            Revolt
                             LLC/Voltage

                             Status Update,
             35                                        Status Update
                             LLC/Voltage

                         Stoic Productions, Inc.
             36                                      Acts of Vengeance
                              /Millennium

                              Killing Link
             37                                          Kill Chain
                            Distribution, LLC

                            Cobbler Nevada,
             38                                         The Cobbler
                             LLC/Voltage

                          Survivor Productions,
             39                                           Survivor
                                  Inc.


I further reserve the right to supplement the above list.
        I have attached an excel spreadsheet with all IP addresses at which my clients motion
pictures have been infringed.
        I look forward to hearing back from you by May 15, 2020 so that we can discuss this
issue further.
        This letter is written without prejudice to the rights and remedies of our client, all of
which are expressly reserved.


Sincerely,


/ksc/
Kerry S. Culpepper
kculpepper@culpepperip.com
        Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 23 of 35



                                         TechMark
                                               GREENSTEIN LAW,P.C,
                              Trademark And Intellectual Property Law
                                          TEL:(347)514-7717

Neil D. Greenstein                                                             TechMark*
Attorney At Law                                                                1751 Pinnacle Drive
DirectTel: (571)206-4840                  June 15, 2020                        Suite 1000
E-MAIL: NDG@TECHMARK.COM                        '                              TYSONS, VA 22102



  Kerry S. Culpepper, Esq.
  Culpepper IP, LLLC
  75-170 Hualalai Road, Suite B204
  KailuaKona, HI 96740


  Re: Allegations of Copyright Infringement against Hurricane Electric

  Dear Mr. Culpepper,

        I write in response to your letter of March 19, 2020("March 19, 2020
  Letter"), my email to you seeking additional information relating to your claims in
  the March 19, 2020 letter, and your subsequent letter of May 1, 2020("May 1,
  2020 Letter")(together, March 19, 2020 Letter and May 1, 2020 Letter are
  hereinafter the "Letters").

         First, I would point out that your March 19, 2020 Letter, and the subpoena^
  you obtained dated July 12, 2019, complained about alleged infringing activities on
  four(4)IP addresses. I called you to inform you of my representation ofHurricane
  Electric("HE"), and you called me back on April 6,2020. I confirmed to you my
  representation ofHE and informed you that I learned you previously had
  communications with my client. As such,I asked you to forward me copies of all
  such communications. You subsequently uploaded 41 pages of documents
  purporting to be the total communications directly between you and my client.

         After reviewing the documents that you uploaded, it appeared that you were
  not representing all ofthe clients mentioned in your March 19, 2020 letter. As
  such, I sent you an email on April 19, 2020 asking you to identify which clients
  you represented and the IP addresses on which such client's rights had allegedly
  been infringed.


  ^ We believe the subpoena was not properly Issued and Hurricane reserves all rights with
  respect to the validity and propriety of that subpoena.
       Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 24 of 35




       You then responded on May 1, 2020 and instead of claiming to represent a
subset of some 8 clients, you now claim to represent some 39 clients. In addition,
you provided an attachment of some 2300+ IP addresses on which you claim
infringement occurred. Notably, your letter failed to identify sufficient facts even
to make out a prima facie case of infringement.

       I provide below some information for you about HE relating to the overall
and general nature of HE activities. While you presumably know these facts based
upon your research and your calls with my client, I provide them to ensure there is
no doubt about HE’s activities. After this letter should any of your clients decide
to continue this dispute, I insist that each of your clients’ claims be segregated. We
want to be sure to address each client’s claims specifically, and confusion is
inevitable if you are not clear which client is making each claim.

Hurricane Electric is an Online Service Provider

      With respect to the activities that you complained of, HE is an Online
Service Provider (“OSP”) and does not “host,” have access to or have control over
the content provided by its customers/subscribers. HE simply acts as a “highway”
and provides subscribers with internet access. HE internet connections are B2B-
type connections and are most often to a data center, an ISP, the government2, or a
major business. Even though HE is a small company founded in Mr. Lieber’s
garage, it competes with the niche “B2B” online access side of Verizon, Comcast,
AT&T. For example, as you know, HE provides network access to ISPs (Internet
Service Providers) – who typically use that connection to provide service to
hundreds or thousands of third-party subscribers.

        Your letters prematurely jump into “safe harbors” under the DMCA, but you
are well experienced in copyright law and you know that you must first show
liability. It is only if there is liability that a safe harbor even becomes potentially
relevant. It is simply wrong and indeed illogical for anyone to suggest that a
company may have liability for an alleged failure to follow a safe harbor when no
liability exists under the copyright (or other) law.

2
 As you know, some of the IP addresses in issue were provided to the U.S. Navy’s Naval
Research Labs. I find it interesting that you asked a federal district court for a subpoena
relating to a potential claim against the US Navy, when you know that claims against the US
Government MUST be brought in the US Federal Court of Claims and that the Federal District
Courts do not have jurisdiction over such claims. That issue is, however, is for another day
should any of your clients decide to proceed.
                                              2
      Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 25 of 35




      To address this logically, one must first analyze whether or not there is even
potential liability by HE. Only if there is potential liability need one address
whether there is “protection” from an otherwise potential liability under a safe
harbor. Your letter seems to suggest that if a company does not fit into a safe
harbor there is liability without regard to whether there is copyright infringement.
While that would be a novel approach, such an approach is unsupported in the law.

Hurricane Electric Has Not Infringed Any of Your Client’s Copyrights

        Had you analyzed the law instead of making a conclusory assumption of
liability, the only reasonable conclusion is that HE has no liability whether for
direct, contributory, or vicarious copyright infringement.

        “As a threshold question, a plaintiff who claims copyright infringement
must show: (1) ownership of a valid copyright; and (2) that the defendant violated
the copyright owner’s exclusive rights under the Copyright Act.” Ellison v.
Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004), citing 17 U.S.C. Section
501(a)(2003); Ets-Hokin, 225 F.3d at 1073. You have only provided to HE a chart
of alleged copyrights (including the alleged owner, and motion picture title) and in
your May 1, 2020 letter you have neither alleged that the copyrights are registered
nor have you provided alleged copyright certificates. Nonetheless, even if one
were to assume that the copyrights were registered and valid, infringement is still
lacking.

      Direct Copyright Infringement

       To prove a claim of direct copyright infringement, a plaintiff must show that
he owns the copyright and that the defendant himself violated one or more of the
plaintiff’s exclusive rights under the Copyright Act. Robertson, 357 F.3d at 1076,
citing A & M Records v. Napster, Inc., 239 F.3d 1004, 1013 (9th Cir. 2001). Your
Letters never allege, nor could they, that HE directly infringed or violated any of
your clients’ rights under the Copyright Act. You have alleged, instead, simply
that one or more of HE’s subscribers have violated your clients’ rights. Based on
this, your Letters effectively admit that HE is not liable for any direct copyright
infringement.




                                          3
          Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 26 of 35




          Contributory Copyright Infringement

       To prove a claim of contributory copyright infringement, a plaintiff must
show that the defendant, with knowledge of the infringing activity, induced, caused
or materially contributed to the infringing conduct of another. See Gershwin
Publ’g Corp. v. Columbia Artists Mgmt., Inc., 443 F.2d 1159, 1162 (2d Cir. 1971).
Your Letters similarly fail to establish that HE is guilty of contributory
infringement.

       The Second circuit is not alone in its analysis of contributory infringement.
Indeed, the Ninth Circuit – of course, the circuit where you are located and where
HE is located – has spoken loud and clear on the issue. In a recent published
precedential decision of which you are aware3, Cobbler Nevada, LLC v. Gonzales,
901 F.3d. 1142 (9th Cir., 2018)(copy attached), Cobbler Nevada didn’t have the
hubris to sue Comcast – in that case the ISP (a party one level closer to the alleged
infringer than HE is in your allegations) -- but obtained records from Comcast that
Gonzales was assigned the IP address in issue. The District Court found no
infringement liability against the subscriber, Gonzales, and the 9th circuit affirmed
both the finding of no infringement and the award of attorneys’ fees against
Cobbler Nevada. As to direct infringement, the 9th circuit stated:

        The only connection between Gonzales and the infringement was that he
        was the registered internet subscriber and that he was sent infringement
        notices. To establish a claim of copyright infringement, Cobbler Nevada
        “must show that [it] owns the copyright and that the defendant himself
        violated one or more of the plaintiff’s exclusive rights under the Copyright
        Act.” Ellison v. Robertson, 357 F.3d 1072, 1076 (9th Cir. 2004). Cobbler
        Nevada has not done so.

As to the claim of contributory infringement, the 9th circuit was similarly
instructive and definitive.

         We have adopted the well‐settled rule that “[o]ne infringes contributorily by
         intentionally inducing or encouraging direct infringement.” Perfect 10, Inc. v.
         Amazon.com, Inc., 508 F.3d 1146, 1170 (9th Cir. 2007) (alteration in original)


3
    Your client is the party that not only lost but had to pay attorneys’ fees. Certainly, you became
aware of this case, at the very least, as part of the normal vetting in taking on a representation
of a client.
                                                   4
      Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 27 of 35




     (quoting Metro‐Goldwyn‐Mayer Studios, Inc. v. Grokster, Ltd., 545 U.S. 914,
     930 (2005)). Stated differently, “liability exists if the defendant engages in
     personal conduct that encourages or assists the infringement.” A&M
     Records, Inc. v. Napster, Inc., 239 F.3d 1004, 1019 (9th Cir. 2001) (internal
     quotation marks omitted). A claim for contributory infringement requires
     allegations that the defendant is “one who, with knowledge of the infringing
     activity, induces, causes or materially contributes to the infringing conduct
     of another.” Fonovisa v. Cherry Auction, Inc., 76 F.3d 259, 264 (9th Cir. 1996)
     (brackets omitted) (quoting Gershwin Publishing Corp. v. Columbia Artists
     Management, 443 F.2d 1159, 1162 (2d Cir. 1971)). Cobbler Nevada’s
     contributory infringement claim is premised on a bare allegation that
     Gonzales failed to police his internet service. This perfunctory allegation,
     without more, does not sufficiently link Gonzales to the alleged
     infringement. (emphasis added)

The 9th Circuit went on to state:

      We analyze contributory liability “in light of ‘rules of fault‐based liability
      derived from the common law,’ and common law principles establish that
      intent may be imputed.” Id. at 1170–71 (quoting Grokster, 545 U.S. 934–
      35).

      Turning to the first strand, Cobbler Nevada’s complaint lacks any
      allegations that Gonzales “actively encourage[ed] (or induc[ed])
      infringement through specific acts.” Id. at 1170. Nothing in Cobbler
      Nevada’s complaint alleges, or even suggests, that Gonzales actively
      induced or materially contributed to the infringement through “purposeful,
      culpable expression and conduct.” Grokster, 545 U.S. at 937.

Just like Cobbler Nevada’s claim in the Gonzales case, none of your clients
(including Cobbler Nevada) have, nor could they have consistent with FRCP 11 in
that HE is merely an online service provider of internet network access, made any
allegations that HE “actively induced or materially contributed to the infringement
through “purposeful, culpable expression and conduct.”

      The 9th Circuit continued –



                                          5
      Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 28 of 35




      Nor does the second strand implicate Gonzales. Providing internet access
      can hardly be said to be distributing a product or service that is not
      “capable of substantial” or “commercially significant noninfringing uses.”
      Sony, 464 U.S. at 442.

HE is an online service provider which provides internet connections to major
companies and government organizations. Your clients can not credibly suggest
that the U.S. Navy doesn’t have significant “noninfringing” use for an internet
connection. Nor could your clients credibly suggest that an Internet Service
Provider to which HE provides it online service doesn’t have a significant
“noninfringing” use.

       Your clients, including Cobbler Nevada, know that their theories “both
stray[s] from precedent and effectively create[s] an affirmative duty for private
internet subscribers to actively monitor their internet service for infringement.” In
Cobbler Nevada, the 9th circuit noted that “[i]mposing such a duty would put at
risk any purchaser of internet service who shares access with a family member or
roommate, or who is not technologically savvy enough to secure the connection to
block access by a frugal neighbor. This situation hardly seems to be one of “the
circumstances in which it is just to hold one individual accountable for the actions
of another.”

       In view of the clear ruling by the 9th Circuit, the egregiousness of your
clients’ allegations is further evident from the fact that HE is not the private
internet subscriber and is not even the ISP. HE is an online service provider – who
sells network connections to ISPs.

       Absent facts from your clients that HE “actively induced or materially
contributed to the infringement through “purposeful, culpable expression and
conduct,” I don’t believe your clients will make it past a FRCP 12(b)(6) motion to
dismiss. Indeed, in view of the Cobbler Nevada case, your clients will likely not
only lose such a motion, but will likely have to pay HE’s attorneys fees. In my
view, there is also a significant risk of sanctions by the Court.

       If you believe that HE has actively induced or materially contributed to the
infringement through “purposeful, culpable expression and conduct,” or is
somehow infringing your clients’ rights, you must provide me with those facts and
theories. Again, this must be done on a client by client basis and should include all
of the facts supporting a prima facie case including copyright registration
certificates, and evidence in support of your clients’ claims.
                                          6
      Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 29 of 35




       Simply put, we don’t believe that HE has engaged in contributory copyright
infringement.

      Vicarious Copyright Infringement

       To prove a claim of vicarious copyright infringement, a plaintiff must show
that the defendant enjoys or enjoyed a direct financial benefit from another’s
infringing activity and has the right and ability to supervise the infringing activity.
See Robertson, 357 F.3d at 1076, citing Napster, Inc., 239 F.3d at 1022 (citing
Gershwin Publ’g Corp., 443 F.2d at 1162); Fonovisa, Inc., v. Cherry Auction, Inc.,
76 F.3d 259, 262 (9th Cir. 1996); 3 Melville B. Nimmer & David Nimmer, Nimmer
on Copyright Section 12.04[A][1] (perm.ed., rev.vol.2003). HE has no ability to
supervise or control any relevant content and has no hand in the making or
distribution of such content. HE has no direct financial interest in any of the
purchasers of the internet connections and gets no financial benefit from any
alleged infringing activity by a user. Moreover, HE is an OSP providing only an
internet network connection and has no control over, the content itself. HE’s
customers or HE’s customer’s customers, or even HE’s customer’s customer’s
customers are the users of the internet network connection. Thus, HE cannot be
vicariously liable for the alleged copyright infringement.

Even if Hurricane Electric Was Somehow Liable for Copyright Infringement
– Which is Emphatically Denied – HE is protected by the DMCA Safe Harbor

       As established above, HE is not liable for any sort of copyright
infringement. Without any infringement, the threshold has not been met and no
safe harbor discussion is necessary. Nonetheless, for completeness, even if HE
were somehow liable for some type of copyright infringement, which is
emphatically denied, HE, as an online service provider which does not provide any
intermediate or transient storage (as defined in 17 U.S.C. § 512(k)(1)(B), would
not have any liability due to the safe harbor limitation of liability under 17 U.S.C.
§ 512(i).

Hurricane Electric Is Not Subject to Jurisdiction in Hawaii

       Jurisdiction over HE in Hawaii has not been, and cannot be, established. HE
is located, headquartered and operates from Fremont, California. California is
HE’s principal place of business. Indeed, HE does not even have a place of
business in Hawaii.
                                           7
     Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 30 of 35




HE Has No Interest in This Matter


       As a practical matter, HE has no interest, financial or otherwise, in your
clients' disputes with alleged infringers who may have improperly downloaded
movies. As such, HE promptly provided you with information, including names
and addresses, ofthe subscribers who leased the internet connections. That gave
your clients all ofthe information they needed to take appropriate action against
the alleged infringers.

Conclusion


      I understand from my client- which I trust must have been a
miscommunication — that you took the position that your clients were not obligated
to go after the actual infringers or to seek the actual infringers' identities from the
ISPs which purchase internet connections from HE. That statement would be
facially erroneous, as discussed above, as the cases discussed above make it clear
that your clients have the burden of proof and cannot prove infringement merely by
relying upon the fact that HE is an online service provider of an internet network
connection.


      If you have facts supporting a primafacie case against HE,I am open to
receiving those facts. Again,that must be on a client by client basis as we will
keep meticulous records for a later attorney fee petition.

       Finally, if you would like to discuss this matter,I am available by telephone
this month, and, travel restrictions due to COVID-19 permitting,I will be in Kona
next month where we can meet in-person after I complete my arrival
quarantine/isolation.

      Absent a further response from you by June 15, 2020, we will consider this
matter closed.



                                              Sincerely yours

                                                       \


                                              Neil D. Greenstein
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 31 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 32 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 33 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 34 of 35
Case 4:20-cv-05840-DMR Document 1-7 Filed 08/19/20 Page 35 of 35
